Per Curiam:

El demandante radicó acción de divorcio contra la apelante por la causal de separación por más de tres años. De acuerdo con la prueba presentada, que con-sistió solamente de la declaración del demandante, se separa-ron en el año 1921 y en el 1923 él se trasladó a la ciudad de Nueva York donde ha residido desde entonces.
La demandada solicitó la desestimación de la demanda por falta de causa de acción, alegando que la disposición del ar-tículo 97 del Código Civil, al efecto de que lí ... & menos que la causa en que se funde se cometiera en Puerto *557Rico . . requiere que los cónyuges vivan en Puerto Rico durante los tres años de separación que se establecen como causal.
Tal contención es enteramente frívola. Lo único que re-quiere el estatuto es que la separación, esto es, el acto de separarse, ocurra en Puerto Rico.

Procede la confirmación de la sentencia.